DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 1/7/2021 has been fully considered. Claims 1-15 and 17 are cancelled, claims 23-30 are withdrawn and claims 16 and 18-30 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Umebayashi (US 2014/0368591).

Regarding claims 16 and 18-22, Umebayashi discloses an radiation curable ink composition (Abstract) comprising a radical polymerization initiator (paragraph [0108]), 
The radiation curable ink composition reads on the claimed UV curable inkjet ink. The radical polymerization initiator reads on the claimed at least one free radical photoinitiator as claimed in claim 16. The combination of the amounts of oligomer having an ethylenically unsaturated group, difunctional monomer and monofunctional ethylenically unsaturated compound reads on the claimed at least 30 wt% of a mixture including 0 to 45 wt% of a polymerizable oligomer, at least 5 wt% of a polyfunctional propoxylated acrylate and at least 20 wt% of a monofunctional ethoxylated methacrylate according to Formula I as claimed in claim 16 and the at least 30 wt% of the 
The combined amount of amount of difunctional monomer, monofunctional monomer and oligomer and the ratio of difunctional monomer to monofunctional ethylenically unsaturated compound overlaps the claimed ranges for the amount of polyfunctional propoxylated acrylate and the weight ratio of polyfunctional propoxylated acrylate to monofunctional ethoxylated methacrylate and at least 75 wt% of 
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have suppressed odor of cured ink, good inkjet suitability and excellent cured film strength (paragraph [0076]) as well as imparting radiation curability (paragraph [0074]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive.

Applicants argue that Umebayashi discloses that C.I. Pigment Red 48:4 is critical and therefore a skilled person would have no reason or motivation to substitute or exclude C.I. Pigment Red 48:4 for one of the claimed magenta pigments.
The Examiner disagrees and notes that paragraphs [0031]-[0036] of Umebayashi discloses C.I. Pigment Red 48:4 and a red or magenta pigment that is used in 
Also, the Examiner is not substituting C.I. Pigment Red 48:4 with a quinacridone pigment of C.I. Pigment Violet 19 to meet the claimed magenta pigment. The open language for the UV curable inkjet ink does not rule other pigments in addition to the claimed pigments for the magenta ink. Thus, the combination of C.I. Pigment Red 48:4 with a quinacridone pigment of C.I. Pigment Violet 19 would meet the claimed magenta pigment being a quinacridone pigment.

Applicants argue that Umebayashi discloses that C.I. Pigment Yellow 185 for the yellow inkjet ink and therefore a skilled person would have no reason or motivation to substitute or exclude C.I. Pigment Yellow 186 for one of the claimed yellow pigments.
The Examiner disagrees and notes that paragraphs [0025]-[0030] of Umebayashi discloses C.I. Pigment Yellow 185 and a yellow pigment that is used in combination with C.I. Pigment Yellow 185. The yellow pigment that is used in combination with C.I. Pigment Yellow 185 comprises a yellow pigment such as C.I. Pigment Violet 180.
Also, the Examiner is not substituting C.I. Pigment Yellow 185 with a yellow pigment such as C.I. Pigment Violet 180 to meet the claimed yellow pigment. The open language for the UV curable inkjet ink does not rule other pigments in addition to the 

Applicants argue that Umebayashi does not disclose a weight ratio of polyfunctional propoxylated acrylate to monofunctional ethoxylated methacrylate of less than 1.60.
The Examiner disagrees and notes that ratio of difunctional monomer to monofunctional ethylenically unsaturated compound using the endpoints of the ranges is 0.44 (40/90) to 1.6 (80/50).
Also, the amount of monofunctional monomer based on the total amount of ink would be 2 mass% (40 mass% x 0.05) to 24 mass% (80 mass% x 0.30). This amount combined with the amount of difunctional monomer and amount of oligomer would provide 42.1% (2% + 40% + 0.1%) to 100% (24% + 80% + 50% = 154%. Max amount cannot be more than 100%).
The ratio of difunctional monomer to monofunctional monomer is 1.67 (40/24) to 40 (80/2).
This amount is sufficient close to less than 1.60 for the weight ratio of polyfunctional propoxylated acrylate to monofunctional ethoxylated methacrylate that it would meet it.
The only deficiency of Umebayashi is that Umebayashi disclose a ratio of difunctional monomer to monofunctional monomer is 1.67 (40/24) to 40 (80/2), while the 
It is apparent, however, that the instantly claimed weight ratio of less than 1.60 and that taught by Umebayashi are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”. 
In light of the case law cited above and given that there is only a “slight” difference between the weight ratio of 1.67 disclosed by Umebayashi and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of less than 1.60, it therefore would have been obvious to one of ordinary skill in the art that the amount of less than 1.60 disclosed in the present claims is but an obvious variant of the amounts disclosed in Umebayashi, and thereby one of ordinary skill in the art would have arrived at the claimed invention.	

Applicants argue that the weight percentages for the monofunctional ethoxylated methacrylate, polyfunctional propoxylated acrylate and polymerizable oligomer are not taught by Umebayashi.
The Examiner disagrees and notes that Umebayashi discloses the radiation curable ink composition comprising the content of the oligomer having an ethylenically unsaturated group is 0.1 to 50 wt% (paragraph [0104]), wherein the oligomer is selected from a urethane (meth)acrylate and an epoxy (meth)acrylate (paragraph [0095]), a difunctional monomer in an amount of 40 to 80 mass% of the entire amount of the radiation curable ink composition (paragraph [0078]), wherein the difunctional monomer comprises dipropylene glycol diacrylate (paragraph [0081]), the amount of monofunctional monomer in each color ink being 5 to 30 mass% relative to the sum total of difunctional monomer (paragraph [0082]) and wherein the monofunctional ethylenically unsaturated compound comprising 2-(2-ethoxyethoxy) ethyl (meth)acrylate (paragraph [0090]).
The amount of monofunctional monomer based on the total amount of ink would be 2 mass% (40 mass% x 0.05) to 24 mass% (80 mass% x 0.30). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        

/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785